                1    LISA A. MCCLANE, ESQ.
                     Nevada Bar No. 10139
                2    JOSHUA A. SLIKER, ESQ.
                     Nevada Bar No. 12493
                3    JACKSON LEWIS P.C.
                4    300 S. Fourth Street, Suite 900
                     Las Vegas, Nevada 89101
                5    Tel: (702) 921-2460
                     Fax: (702) 921-2461
                6    E-Mail: lisa.mcclane@jacksonlewis.com
                     E-Mail: joshua.sliker@jacksonlewis.com
                7

                8    Attorneys for Defendant

                9    Janus Global Operations, LLC

              10                                 UNITED STATES DISTRICT COURT

              11                                        DISTRICT OF NEVADA

              12     OGE BROWNE,                                    Case No.: 2:19-cv-01645-JCM-DJA

              13                    Plaintiff,
                                                                     STIPULATION AND ORDER TO EXTEND
              14           vs.                                       DEADLINE FOR DEFENDANT TO FILE
                                                                     ANSWER OR OTHERWISE RESPOND TO
              15     JANUS GLOBAL OPERATIONS, L.L.C.,                PLAINTIFF’S COMPLAINT
                     a Foreign Limited Liability Company,
              16     DOES I-X; ROE CORPORATION I-X,                  (First Request)

              17                    Defendant.
              18             IT IS HEREBY STIPULATED by and between Plaintiff Oge Browne (“Plaintiff”),

              19     through his counsel HKM Employment Attorneys, LLP, and Defendant Janus Global Operations,

              20     LLC (“Defendant”), through its counsel Jackson Lewis P.C., that Defendant shall have up to and

              21     including Friday, October 28, 2019, in which to answer or otherwise respond to Plaintiff’s

              22     Complaint. This Stipulation is submitted and based upon the following:

              23             1.      That Defendant’s answer or response is currently due on October 11, 2019.

              24             2.      That this is the first request for an extension of time for Defendant to answer or

              25     otherwise respond to Plaintiff’s Complaint.

              26             3.      That such an extension is necessary because defense counsel requires additional

              27     time to investigate facts that will allow for an informed response to the pending Complaint.

              28     ///

JACKSON LEWIS P.C.
    LAS VEGAS
                1             4.       That this request is made in good faith and not for the purpose of delay.

                2             5.       That nothing in this Stipulation, nor the fact of entering to the same, shall be

                3    construed as waiving any claim and/or defense held by any party.

                4             Dated this 9th day of October, 2019.

                5    HKM EMPLOYMENT ATTORNEYS, LLP                          JACKSON LEWIS P.C.
                6
                     /s/ Jenny L. Foley                                     /s/ Lisa A. McClane
                7    JENNY L. FOLEY, ESQ.                                   LISA A. MCCLANE, ESQ.
                     Nevada Bar No. 9017                                    Nevada Bar No. 10139
                8                                                           JOSHUA A. SLIKER, ESQ.
                     MARTA D. KURSHUMOVA, ESQ.
                9    Nevada Bar No. 14728                                   Nevada Bar No. 12493
                     1785 East Sahara, Suite 300                            300 S. Fourth Street, Ste. 900
              10     Las Vegas, Nevada 89104                                Las Vegas, Nevada 89101

              11     Attorneys for Plaintiff                                Attorneys for Defendant
                     Oge Browne                                             Janus Global Operations, LLC
              12

              13

              14
                                                                     ORDER
              15
                                                                              IT IS SO ORDERED:
              16

              17

              18                                                              United
                                                                              DanielStates  District Court Judge
                                                                                      J. Albregts
                                                                              United States
                                                                              United States Magistrate Judge
                                                                                              Magistrate   Judge
              19
                                                                                     October 16, 2019
                                                                              Dated: _____________________________
              20

              21

              22
                     4853-1927-4921, v. 1
              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                           2
